                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:10CR3092

      vs.
                                                            ORDER
MARCELLA M. SCHARTON,

                   Defendant.


      Pending before the court is Defendant Scharton’s Objection to the
garnishment of her checking account at Union Bank and Trust. (Filing No. 193).
For the reasons stated below, the objection will be overruled.


                                 FACTS OF RECORD


      Defendant Scharton was indicted for defrauding, and providing false
statements to, the Social Security Administration. She was found guilty by a jury
on August 25, 2011. (Filing No. 113). A sentencing hearing was held on February
14, 2012, with judgment entered on February 16, 2012. (Filing No. 140).
Pursuant to that judgment, Defendant Scharton was ordered to “pay restitution in
the amount of $115,010.40, jointly and severally with [her co-defendant,] David
Seevers . . . “ for losses incurred by the Social Security Administration. (Filing
No. 140, at CM/ECF p. 3). The sentencing order states the “United States of
America may institute civil collection proceedings at any time to satisfy all or any
portion of the criminal monetary penalty,” and without limiting that authority,
included a payment schedule stating that upon “release from prison,” the
defendant shall make “monthly installments of $100 or 3% of the defendant’s
gross income, whichever is greater; . . . until the criminal monetary penalty is
paid in full . . . .” (Filing No. 140, at CM/ECF pp. 3, 6).


      This judgment was appealed, and it was affirmed by the Eighth Circuit
Court of Appeals on December 4, 2012, (Filing No. 160), with the Eighth Circuit’s
mandate entered on December 27, 2013. (Filing No. 162).


      On October 29, 2018, the government served a writ of garnishment on
Union Bank and Trust to recover $46,472.88, the remaining restitution owed by
Scharton and her co-defendant as of that date. (Filing No. 176).


      Union Bank answered the writ on November 5, 2018, identifying a
checking account with a balance of $4642.47.1 (Filing No. 181). Scharton
objected to the writ of garnishment on December 17, 2018. (Filing No. 193).



                                      ANALYSIS


      Defendant admits the government is authorized to collect unpaid
restitution, (see, 18 U.S.C. § 3612), and can initiate garnishment proceedings to
facilitate those collection efforts. 28 U.S.C. § 3205. (Filing No. 193, at CM/ECF
pp.2-3). Nonetheless, Scharton objects garnishment of her Union Bank checking
account, arguing:

      1)     Union Bank funds in her checking account were derived from wage
             income and garnishing those funds will violate the federal wage limit



      1
        Other accounts that are co-owned by Scharton and her children were
also identified. The government will not be requesting a turnover order on those
accounts. (Filing No. 194, at CM/ECF p. 5).

                                            2
             exemptions in the Consumer Credit Protection Act (CCPA), 15
             U.S.C.A. §§ 1671 et seq.; and

      2)     Defendant has not defaulted on the payments owed under a 31
             U.S.C.A. § 3720D agreement arising from the parties’ course of
             dealing and Defendant’s history of payments.

(Filing No. 193).


      The government did not serve a writ of garnishment on Scharton’s
employer. Instead, it seeks to garnish the bank account where Scharton’s net
wages are deposited.


      The exemptions under the CCPA are “limited to periodic payments of
compensation and do not pertain to every asset that is traceable in some way to
such compensation.” Kokoszka v. Belford, 417 U.S. 642, 651 (1974). The CCPA
garnishment limitations do not extend to wages deposited in financial institutions.
Usery v First Nat. Bank, 586 F2d 107 (9th Cir 1978); United States v. Tilford,
2014 WL 11048791 (N.D.Tex. 2014); United States v. Thomas, No. 08-15048,
2009 WL 4638862, at *2 (E.D. Mich. Dec. 1, 2009); United States v. Armstrong,
No. 3:04-CV-1852-H, 2005 WL 937857, at *4 (N.D. Tex. Apr. 21, 2005), report
and recommendation adopted, No. CIV.A.3:04CV1852-H, 2005 WL 1214669
(N.D. Tex. May 20, 2005); Dunlop v First Nat. Bank, 399 F Supp 855 (DC Ariz.
1975). As a matter of law, Scharton cannot prove that any of the funds in her
Union Bank account are exempt under the CCPA as earnings. She is not entitled
to a hearing on this issue.


      Scharton also demands a garnishment hearing under 31 U.S.C.A. §
3720D. Defendant states she “has made regular restitution payments pursuant to
court-ordered payment schedule," makes “monthly payments pursuant to court-


                                        3
ordered restitution,” and her tax returns are collected annually by the
government. (Filing No. 193, at CM/ECF p. 3). She claims this “course of dealing
since the judgment has created” . . . “an ‘agreement’ under § 3720D(a) between
the U.S. Attorney and Defendant through ratification, conduct of the parties, or
other legal or equitable theory notwithstanding the collection rights afforded to
the U.S. Attorney in the original judgment." (Filing No. 193, at CM/ECF p. 4).
Under § 3720D(a), if an individual “is not currently making required repayment in
accordance with any agreement between the agency head and the individual,”
the United States “may garnish the disposable pay of the individual to collect the
amount owed.” 31 U.S.C § 3720D(a). Defendant argues that since she was
making her payments as required under the sentencing order, and the
government accepted those payments as a ratified course of dealing, the
government is not permitted to garnish her checking account.


      Defendant cites no case law supporting her § 3720D argument, and the
court rejects it as a matter of law. First, upon comparison of the statutory
language, the court is convinced that neither the CCPA nor 31 U.S.C § 3720D(b)
apply to funds held in a bank account—even if those funds were derived from
employment earnings. Even assuming § 3720D is applicable to bank accounts,
the statute contemplates that any agreement for scheduled payments be entered
into between the individual and the government and that such agreements be in
writing. 31 U.S.C.A. § 3720D(b)(4). Neither have occurred in this case. There is
no written agreement wherein the government agreed to accept the court-
ordered payment schedule as the sole means of collecting the restitution owed
by Scharton. Moreover, Scharton’s payments were not made by her, or accepted
by the government, pursuant to any § 3720D(a) agreement, express or implied,
between the parties. As her brief clearly states, Defendant made her payments to
comply “with the order of restitution ordered by the U.S. Court on February 16,


                                        4
2012.” (Filing No. 193, at CM/ECF p. 4). Scharton’s compliance with a court
order cannot be deemed or interpreted as a course of dealing the government
agreed to accept as the only source for collecting restitution. Finally, Judge
Kopf’s sentencing order clearly states that irrespective of the payment schedule
outlined therein, the government may pursue civil collection proceedings. (Filing
No. 140, at CM/ECF p. 6). Nothing in § 3720D serves to supersede or limit the
court’s authority to order penal restitution for criminal conduct or the means for
enforcing that term of Defendant’s sentence.


      For all the foregoing reasons, and even assuming Defendant has made all
payments owed under the schedule within the sentencing order, the
government’s may pursue further collection of the restitution owed by Scharton
through garnishment proceedings. See, United States v. Armstrong, 2018 WL
2041835, (E.D. MI. May 2, 2018); United States v. Urso, No. 308-CV-1230-L,
2009 WL 2999521, at *1 (N.D. Tex. Sept. 18, 2009).


      Accordingly,


      IT IS ORDERED:

     1)     Defendant Scharton’s Objection to the garnishment of her checking
account at Union Bank and Trust, (Filing No. 193), is overruled.

      2)    The government shall submit a proposed order to the chambers of
the undersigned magistrate judge for turnover of the funds in Scharton’s
checking account, Account XXX3879, at Union Bank & Trust.


      December 31, 2018.                    BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge

                                        5
